


FIRST AMENDMENT TO LEASE AGREEMENT


This First Amendment to Lease Agreement (“First Amendment”) is made as of
December 31, 2012 by and between RDU CENTER III LLC (“Landlord”) and Extreme
Networks, Inc. (“Tenant”).


WITNESSETH:


WHEREAS, Landlord and Tenant executed a Lease dated October 15, 2012 (as
amended, the “Lease”), for the lease of that certain 56,218 rentable square feet
premises known as Suite 100 and Suite 400 (the “Existing Premises”) of the
office building commonly known as RDU Center III and located at 2121 RDU Center
Drive, Morrisville, North Carolina (the “Building”); and


WHEREAS, Landlord and Tenant desire to amend the Lease to expand the Premises
set forth in the Lease to include (i) the Existing Premises and (ii) 29,150
rentable square feet comprising the third (3rd) floor of the Building and
described in Exhibit A attached hereto and incorporated herein (the “Expansion
Premises”).


NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, Landlord and Tenant agree that the Lease shall be, and is hereby amended
as follows. Where the terms and conditions of this First Amendment conflict with
any provision of the Lease prior to this First Amendment, this First Amendment
shall govern.


1.    All capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Lease.


2.    Commencing on January 1, 2013 (the “Effective Date”), and notwithstanding
anything to the contrary contained in the Lease, Tenant shall have the right to
occupy the Expansion Premises, except as modified in this Third Amendment, under
the same terms and conditions that govern the occupancy of the Existing
Premises. The term of Tenant's occupancy of the Expansion Premises (the
“Expansion Premises Term”) shall commence on the Effective Date and expire on
the date set forth in the Lease for the expiration of the Term with respect to
the Existing Premises, unless earlier terminated as provided in the Lease.
    
Landlord shall deliver the Expansion Premises to Tenant in its current condition
immediately following the execution and delivery of this First Amendment by both
parties, so Tenant can commence the Expansion Premises Tenant Work in accordance
with Exhibit B attached hereto and incorporated herein. Tenant acknowledges that
no representations or warranties as to the condition or repair of the Expansion
Premises have been made by Landlord, unless such are expressly set forth in this
First Amendment.     Taking of possession of the Expansion Premises by Tenant
shall be deemed conclusively to establish that Landlord has delivered the
Expansion Premises in accordance with its obligations under this Amendment or
the Lease and that the Premises are in good and satisfactory condition, as of
such date of possession.


3.    The Commencement Date shall be January 1, 2013. All references in the
Lease to the Commencement Date shall be deemed to refer to January 1, 2013. The
expiration date of the Term shall be October 31, 2020, subject to earlier
termination as provided in the Lease, and to the right of Tenant to renew or
extend the term of the Lease as provided therein. This Amendment shall suffice
and be effective as a commencement date agreement for any such requirement under
the Lease.


4.    Effective as of the Effective Date, the rentable square footage of the
Premises as provided in the Lease is revised to 85,368 SF, and all references in
the Lease to the rentable square footage of the Premises shall be deemed to
refer to 85,368 SF (except for Exhibit C, Sections 8, 9, and 10, which shall
apply only to the Existing Premises). Effective as of the Effective Date, the
Proportionate Share of Tenant shall be defined




--------------------------------------------------------------------------------




as 74.55%. During the Expansion Premises Term, expenses based on Tenant's
Proportionate Share-including but not limited to those set forth in Section 5.2
of the Lease-shall be based on Tenant's Proportionate Share set forth in Section
3 of this First Amendment.


5.    The rent schedule set forth in Exhibit C, Section 2 of the Lease is hereby
deleted and the following new rent schedule inserted in lieu thereof:




 
Period
 
Annual Base
Rent PSF
Monthly Base
Rent applicable to the Existing Premises
56,218 SF +
Monthly Base
Rent applicable to the Expansion Premises
29,150 SF =
Total Monthly Base Rent for entire Premises
85,368 SF
    January 1, 2013-April 30, 2013*
$0.00*


$0.00*


N/A


$0.00*


May 1, 2013-May 31, 2013
$
20.90


$
97,913.02


N/A


$
97,913.02


   June 1, 2013-April 30, 2014
$
20.90


$
97,913.02


$
50,769.58


$
148,682.60


 May 1, 2014-April 30, 2015
$
21.35


$
100,021.19


$
51,862.71


$
151,883.90


 May 1, 2015-April 30, 2016
$
21.81


$
102,176.22


$
52,980.13


$
155,156.34


May 1, 2016-April 30, 2017
$
22.28


$
104,378.09


$
54,121.83


$
158,499.92


May 1, 2017-April 30,2018
$
22.75


$
106,579.96


$
55,263.54


$
161,843.50


 May 1, 2018-April 30, 2019
$
23.24


$
108,875.53


$
56,453.83


$
165,329.36


May 1, 2019-April 30, 2020
$
23.74


$
111,217.94


$
57,668.42


$
168,886.36


May 1, 2020-October 31, 2020
$
24.25


$
113,607.21


$
58,907.29


$
172,514.50







* Subject to abatement as set forth in Exhibit C, Section 1.


6.        Landlord and Tenant recognize Cushman & Wakefield/Thalhimer (“Landlord
Broker”) as the exclusive representative for Landlord and C.B. Richard Ellis
(“Tenant Broker”) as the exclusive representative of Tenant with respect to this
First Amendment. Except for Landlord Broker and Tenant Broker, neither Landlord
or Tenant has dealt with any other broker and each hereby agrees to indemnify,
defend and hold harmless the other from and against any and all liabilities,
claims, commissions, fees and other costs (including without limitation
reasonable attorney fees) arising out of a breach of the foregoing
representation. Landlord shall only be responsible for the payment of
commissions to Landlord Broker and Tenant Broker as provided for under a
separate written agreement and then only as provided in such agreement.


7.    Except as otherwise specifically stated herein, the Lease remains in full
force and effect, with the terms, covenants and conditions of the Lease hereby
ratified by the parties hereto. Except as specifically provided herein, this
First Amendment shall not modify any term of the Lease or the obligations of the
Landlord or Tenant thereunder. Tenant certifies unto Landlord that Landlord has
complied with all of its obligations under the Lease to date.


8.        Submission of this First Amendment to Tenant shall not be deemed an
offer to lease the Expansion Premises to Tenant, and this First Amendment shall
only be effective upon being fully executed by the parties hereto. This First
Amendment may be modified only in writing by a document executed by Landlord and
Tenant. This First Amendment may be executed in multiple counterparts, each of
which shall be deemed an original, and all such counterparts shall together
constitute one and the same instrument. For the purposes of the execution of
this First Amendment, copies or scans of signatures shall be considered valid
and binding. This First Amendment and the Lease constitute the entire
understanding of Landlord and Tenant with respect to the matters set forth
therein, and no other documents and/or communications (oral or written)




--------------------------------------------------------------------------------




shall serve to modify or alter the same. This First Amendment shall be binding
upon the parties hereto, as well as their successors, heirs, executors and
assigns. This First Amendment shall be governed by, and construed in accordance
with, North Carolina law.


[Signature Page Attached Hereto.]


IN WITNESS WHEREOF, the parties have executed this First Amendment on the day
and year noted above.


            
LANDLORD:
RDU CENTER III LLC, a North Carolina limited liability company
 
 
By:
HM RDU III LLC, a North Carolina limited liability
 
company, its Manager
 
 
By:
/s/ Gregg E. Sandreuter
 
 
Its:
Manager
 
 
TENANT:
Extreme Networks, Inc., a Delaware corporation
 
 
By:
/s/ John T. Kurtzweil
 
 
Its:
Senior Vice President and Chief Financial Officer



                


        






--------------------------------------------------------------------------------




Exhibit A



--------------------------------------------------------------------------------







--------------------------------------------------------------------------------






Exhibit B


Expansion Premises Tenant Work
This Work Letter is attached to and made a part of that certain First Amendment
dated as of December ___, 2012 (the “First Amendment”) between RDU CENTER III,
LLC (“Landlord”) and Extreme Networks, Inc. (“Tenant”). This Work Letter applies
only to the upfit of the Expansion Premises and does not affect the upfit of the
Existing Premises, which remains governed by Exhibit B attached to the Lease.


1.
Tenant Upfit. Tenant has requested and Landlord has agreed that Tenant may
perform certain upfit of the Expansion Premises (the “Expansion Premises Tenant
Work”) to prepare the Expansion Premises for occupancy by Tenant as described in
the Expansion Premises Design Documents (as defined herein) which shall be
prepared at the cost of Tenant and subject to the review, comment, and
reasonable approval by Landlord. With respect to Tenant's proposed improvements
in the Expansion Premises, Tenant shall employ a designer reasonably approved by
Landlord (the “Expansion Premises Designer”) to prepare (i) dimensional
architectural floor plans, (ii) reflected ceiling plans, (iii) voice and data
telecommunications plans, (iv) electrical plans (showing outlets, switches and
lighting), (v) finish schedule, and (vi) door and hardware schedule
(collectively, the “Expansion Premises Design Documents”). Landlord hereby
approves of RMW/BHDP to be Expansion Premises Designer if Tenant elects to hire
such company. The Expansion Premises Design Documents shall be prepared in
adequate detail to permit bidding of the construction of the proposed
improvements and preparation of complete, final Expansion Premises Design
Documents. Landlord shall respond to any request for its review, comment and
reasonable approval of the Expansion Premises Design Documents within five (5)
business days of such request. All materials and finishes used for the Expansion
Premises Tenant Work shall be as reasonably approved by Landlord. Once
completed, the Expansion Premises Designer will deliver three (3) printed copies
of the Expansion Premises Design Documents to Landlord and to the Tenant
Expansion Premises General Contractor (as defined below). Within five (5)
business days after the delivery of the Expansion Premises Design Documents,
Landlord shall provide its comments, if any, on the Expansion Premises Design
Documents. Once approved, the Expansion Premises Design Documents may not be
modified by Tenant or Landlord without the prior written reasonable consent of
the other party.

2.
Contracts/Budget. Tenant shall have the option to hire a general contractor of
its selection (as reasonably approved by Landlord) (the “Tenant Expansion
Premises General Contractor”) for the upfit of the Expansion Premises. If Tenant
chooses the Tenant Expansion Premises General Contractor for the Expansion
Premises Tenant Work, Landlord shall have the right to review, comment and
reasonably approve the agreement between Tenant and the Tenant Expansion
Premises General Contractor and Landlord shall have the right to input, and
reasonable approval of all bidding with respect to the Expansion Premises Tenant
Work. Without limiting the foregoing, Tenant shall use Landlord's designated
base building HVAC subcontractor for all HVAC work. If Tenant elects to hire the
Tenant Expansion Premises General Contractor, Landlord shall have the right to
reasonably approve same. Once Tenant selects a general contractor, Tenant shall
request that the general contractor selected prepare and submit a reasonably
detailed budget for the Expansion Premises Tenant Work within five (5) business
days after the Expansion Premises Design Documents are delivered.

3.
    Expansion Premises Tenant Work and Allowance. Any and all costs and expenses
incurred by Tenant for the Expansion Premises Tenant Work, including but not
limited to, the Expansion Premises Design Documents, fees of the general
contractor, materials, permitting costs, engineering fees, and any miscellaneous
fees and costs for the completion by Tenant of the Expansion Premises





--------------------------------------------------------------------------------




Tenant Work shall be borne by Tenant. Immediately following execution of this
First Amendment by both Landlord and Tenant, Landlord shall deliver the
Expansion Premises to Tenant in its 'as-is' warm shell condition, which is
described on Exhibit B-1 with no other improvements whatsoever to be constructed
by Landlord. Landlord shall provide to Tenant a construction allowance equal to
Fifty-Seven and 01/100 Dollars ($57.01) per SF totaling One Million Six Hundred
Sixty-One Thousand Eight Hundred Forty-One and 50/100 Dollars ($1,661,841.50)
plus any additional allowance provided in lieu of materials for the items set
forth in Section E.2 and E.3 of Exhibit B-1 to be used for replacements of those
items (collectively, the “Expansion Premises Construction Allowance”). The
Expansion Premises Construction Allowance shall be used for the Expansion
Premises Tenant Work in accordance with the First Amendment, the Lease and this
Exhibit. Landlord shall remit the Expansion Premises Construction Allowance to
Tenant not more frequently than once a month, within thirty (30) days after the
satisfactory completion of the following, as reasonably determined by Landlord:
1) substantial completion of the Expansion Premises Tenant Work (or, for an
interim request, such portion of the Expansion Premises Tenant Work to which the
request applies), 2) Tenant's submission to Landlord of invoice(s) for at least
the amount of the Expansion Premises Construction Allowance (or, for an interim
request, such portion of the Expansion Premises Construction Allowance as Tenant
is then requesting), and 3) a final lien waiver from Tenant's approved
contractor and any applicable subcontractors who worked on the Expansion
Premises Tenant Work (or, for an interim request, a final lien waiver from all
contractors or subcontractors whose work on the Expansion Premises Tenant Work
is completed and an interim lien waiver from the remaining contractors or
subcontractors); provided, however, that in lieu of making payment of any amount
of the Expansion Premises Construction Allowance to Tenant, Landlord may, in its
discretion, make such payment directly to the applicable contractor or
subcontractor without undertaking to complete the any portion of the Expansion
Premises Tenant Work or continue to make such payments directly to such
contractor or subcontractor or to pay any amounts in excess of the Expansion
Premises Construction Allowance. In the event that Tenant completes the
Expansion Premises Tenant Work but does not spend the total amount of the
Expansion Premises Construction Allowance, Tenant may apply any unused amount of
the Expansion Premises Construction Allowance to the payment of Monthly Base
Rent as the same would otherwise become due under the Lease. Except as
reimbursed through the Expansion Premises Construction Allowance, all costs and
expenses associated with the Expansion Premises Tenant Work shall be Tenant's
responsibility.
1.
Performance of Work. Prior to beginning any work at the Project, Tenant shall
provide Landlord with evidence of insurance for the general contractor and
subcontractors with commercial general liability $1,000,000 per occurrence from
a company licensed in North Carolina and naming Landlord as an additional
insured thereon and such other insurance, including, without limitation,
workers' compensation, as required by Applicable Law. All persons working at the
Premises as hired by Tenant shall be licensed in the State of North Carolina and
subject to the reasonable approval of Landlord. Landlord and Tenant shall each
ensure that all work performed by each at the Expansion Premises is performed in
a good and workmanlike manner and in accordance with all Applicable Laws and in
a manner that does not unreasonable disturb other tenants of the Project. Tenant
may perform its work at any time (during business hours or outside), but shall
perform work that could reasonably disturb other tenants in the Project (such as
core drilling) after hours at times reasonably approved Landlord or its property
manager.

2.
Punch-list and Possession. Promptly upon (i) completion by Tenant of the
Expansion Premises Tenant Work per the Expansion Premises Design Documents, and
(ii) the issuance by the Town of Cary of a certificate of occupancy for the
Expansion Premises, Landlord shall schedule a mutually agreeable time with
Tenant to inspect the Expansion Premises and prepare a punch-list setting forth
any defects or incomplete work (the “Expansion Premises Punchlist”). Tenant
shall cause the general contractor





--------------------------------------------------------------------------------




to correct and complete any such defects and incomplete items described in the
Expansion Premises Punchlist within thirty (30) days.


EXHIBIT B-1
SPECIFICATIONS
A.
SERVICE CORE



1.
Stairways as required by code, painted, and in acceptable condition to serve as
a connecting stairway.



2.
Electrical, telephone, recycling and janitor rooms on each floor.



3.
Core walls and columns are all clad with dry wall, taped, and sanded.
Multi-tenant, corridor, and exterior walls are left exposed on tenant side of
wall ready for utilities and sheetrock by the tenant.



4.
Men's and ladies' washrooms on each floor. Finishes are porcelain tile floor
with natural stone accents, wall covering, granite counter tops and decorative
lighting. Complete to building specifications. Fixtures per code and in
compliance for business occupancy.



5.
Water

a.
Two (2) wet columns per floor.

b.
Drinking fountains, with chilled water installed per code



6.
Core doors are stain grade finish, 8' high. Doors for stairwells, electrical,
mechanical, janitor, telephone, toilet rooms, etc., all installed.



7.
Expected ceiling heights are anticipated to be 10'10” on first floor and 9'6” on
second, third, and fourth floors.



8.
Window treatments - horizontal mini blinds are to be provided by landlord for
each exterior window to the tenant ready to be installed-



B.    FLOORS


1.
Concrete floors with toweled finish leveled to tolerance of 1/4 inch of a 10'
radius noncumulative.



2.
Design to support a live load of one hundred (100) pounds per square foot.



C.    HVAC


1.
HVAC systems to service cores on floors of Premises.



2.
Approximately fifty two (52) fan-powered boxes are already installed based upon
the following ratios.



a.
VAV fan powered perimeter boxes with electric heat - eight (8) per floor
installed in tenant spaces.







--------------------------------------------------------------------------------




b.
VAV fan powered boxes with electric heat, one (1) for each floor installed in
common areas.



c.
VAV boxes without electric heat: four (4) per floor





3.
HVAC criteria based on the following.

•
Lighting load    1.5 watts per square foot

•
Internal gains    1.0 watts per square foot

•
People        143 usable square feet per person



D.    ACOUSTICS. Code compliant sound insulation in building core areas, e.g.,
restrooms, mechanical room, etc.


A.
LIGHTING/CEILING



1.
Installed and operating in main lobby, all stairwells, elevator, lobbies,
mechanical rooms, utility rooms, other lighting as required by code.



2.
In the Premises, building standard fixtures with 18-cell (277 volt, 3 lamp)
parabolic lenses at one (1) per one hundred (100) usable square feet shall be
provided by Landlord, in either material delivered to site or as a credit to
Tenant. Such credit to be in the amount of $82.75 per building standard fixture
for which the credit is taken in lieu of the material.



3.
In the Premises, ceiling grid track and 2x2 flat ceiling tile for each floor is
provided by Landlord, in either material delivered to site or as a credit to
Tenant.





B.
ELECTRICAL/POWER



1.
Electrical closet on each floor with (2) 75 KVA Transformers and (4) 250/3
Panels for a total of (168) circuits per floor.



2.
System provides minimum of 2.5 watts per usable square foot for lighting and 5.0
watts per usable square foot for receptacles.



G.    LIFE SAFETY. Per building code.


H.    COMMUNICATION SYSTEM. Access to main telephone service is located in the
telephone closet on each floor.


I.    FIRE PROTECTION SYSTEM. Sprinkler system capacity is based on light hazard
safety occupancy at 14' x 14' (196' per square foot), with maximum at one (1)
head, per 225 square feet. Base system is installed, with specific
configurations required for occupied space to be paid by Tenant.




